internal_revenue_service number release date index numbers ------------------- ------------------------------------- -------------------------- ------------------------------------------ -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-119735-07 date date ----------------------------- ------------------------------- ------------------------------- legend holdings ------------------------------------------------------------------------------------ ----------------------------------------------------------- new parent -------------------------------------------------------------------------------------- ----------------------------------------------------------- llc ------------------------------------------------------------------------------ ----------------------------------------------------------- sub -------------------------------------------------------------------- ----------------------------------------------------------- llc ------------------------------------------------------------------------------------- ----------------------------------------------------------- sub -------------------------------------------------------------------- ----------------------------------------------------------- trust company depository trust nominee ------------------------------------ --------------------------------------------------- ---------------------------- ------------------- -------------------------------------------------------------------------- -------------------------------------------------------------------------------- ------ ------ ---------- ----------------- -------------------------------- ------------------------------------------------------------------ plr-119735-07 business a distribution date a a b c ratio a ratio b x y dear ---------- this letter is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction defined below additional information was submitted in a letter dated date the information submitted in the request and later correspondence is summarized below ---- ---- --- --- facts holdings is a limited_liability_company that is treated as a partnership for federal_income_tax purposes holdings is owned by i members of management of llc a limited_liability_company which is a disregarded_entity for federal_income_tax purposes and members of management of sub and their respective affiliates or related parties and ii certain investor partnerships holdings owns i all of the equity_interest in llc and ii all of the outstanding_stock of new parent a corporation formed for purposes of effectuating an initial_public_offering ipo interests in llc a limited_liability_company which is a disregarded_entity for federal_income_tax purposes and iii directly-owned operating_assets which it employs in the conduct of its business sub owns all of the stock of sub which directly and indirectly owns all of the equity interests of several domestic and international corporations as well as interests in certain domestic partnerships llc owns i all of the outstanding_stock of sub ii all of the outstanding equity holdings’ subsidiaries and limited_liability companies are engaged in business a plr-119735-07 the proposed ipo will enable new parent to raise additional capital in order to among other things i finance acquisitions and internal growth ii create a more liquid market for the trading of its equity through access to the public markets and iii optimize its debt-to-equity_ratio based on industry standards proposed transaction i ii iii holdings will form new parent to accomplish the foregoing business objectives holdings has proposed the following steps collectively the proposed transaction holdings will contribute all of the outstanding memberships interests of llc which will be treated as a transfer of all the assets and liabilities of llc to new parent in exchange for shares of new parent common_stock the new parent shares the contribution of common_stock primary shares and holdings will offer and sell shares of its new parent common_stock secondary shares in an ipo each purchaser of primary shares and secondary shares is referred to herein as a public participant holdings and the public participants in the ipo are collectively referred to herein as the transferors depending on the size of the ipo the equity value of new parent and the ratio as defined in below in step iv b the secondary shares may represent more than a of new parent’s outstanding common_stock underwriters and will be consummated in the following manner as part of the same plan new parent will offer and sell newly-issued shares the ipo will be underwritten by a syndicate of underwriters the iv a new parent will deliver a share certificate representing the number of primary shares that it intends to sell certificate and holdings will deliver one or more share certificates representing the number of secondary shares that it intends to sell collectively certificate to trust company an unrelated financial_institution that will act as a depository depository b depository will create depository shares the depository shares representing the total number of shares of new parent stock both primary shares and secondary shares to be sold in the ipo pursuant to a deposit agreement the deposit agreement between depository and new parent each depository share will represent a fraction of both a primary share and a secondary share the depository shares will represent pro_rata interests in the entire pool of primary shares and secondary shares and the ratio of secondary shares sold in the ipo to primary shares issued in the ipo the plr-119735-07 ratio is not expected to exceed ratio a and in no event will exceed ratio b c depository will deposit a global depository receipt a depository receipt evidencing all of the depository shares representing both primary shares and secondary shares to be sold in the ipo with nominee a nominee for the depository trust d the depository shares will be offered and sold to investors in the ipo e depository trust will credit interests in the depository shares to or for the benefit of the public participants f the underwriters will have the right to purchase additional depository shares within x days of the closing of the ipo the over-allotment option if the underwriters exercise the over-allotment option the same procedures described in steps a through e above would be repeated at that time g after the passage of y days from the pricing of the ipo depository will deliver all of the shares of new parent stock represented by certificate and certificate together with any shares of new parent stock deposited in connection with the underwriters’ exercise if any of the over-allotment option to nominee in exchange for the depository receipt h depository trust will credit interests in the shares of new parent stock to or for the benefit of the public participants in exchange for interests in the depository shares on a one-for-one basis new parent will not be in privity of contract with depository trust and will not be able to control the manner in which interests in such shares are credited by depository trust to the public participants such crediting will occur by book-entry i depository will cancel the depository shares and the deposit agreement will be terminated representations holdings makes the following representations with respect to the proposed transaction time of the contribution holdings will have been the sole shareholder of new parent and immediately prior to and immediately following the proposed transaction new parent will have only one class of stock outstanding for federal_income_tax purposes from new parent’s inception through the a c b e d at the time of the ipo new parent will not have outstanding any warrants the shares of new parent stock to be issued by new parent in connection the proposed transaction is being undertaken for the purpose of facilitating plr-119735-07 with the proposed transaction will be i the new parent shares issued to holdings pursuant to the contribution described above and ii the primary shares issued to the public participants pursuant to the ipo described above an initial_public_offering of shares of new parent at a time when it holds the operating business and related assets of llc and its affiliated entities the proposed transaction will consolidate the related business operations currently conducted by llc and its affiliated entities within new parent facilitating a stock offering that positions new parent to capitalize on numerous opportunities by raising additional capital equity in order to among other things make acquisitions and grow internally create a more liquid market for the trading of its equity through access to the public markets making the shares more attractive to new investors and enabling existing investors to dispose_of their interests and optimize its debt-to-equity_ratio based on industry standards other than the sale of secondary shares by holdings in the ipo neither holdings nor any of its direct or indirect owners has any current plan or intention to sell exchange or otherwise dispose_of shares of new parent stock_options convertible securities or any other type of right pursuant to which any person could acquire stock in new parent other than compensatory options to purchase new parent common_stock that may be granted to certain employees of new parent or its subsidiaries pursuant to its equity incentive plan upon the effectiveness of the ipo and that would have an exercise price equal to the price at which shares will be offered in the ipo prior to the ipo new parent is expected to adopt an equity incentive plan that would provide for the grant of stock_options stock appreciation rights restricted_stock and other stock-based awards to directors officers employees and service providers of new parent and its subsidiaries for purposes of attracting retaining and motivating these individuals through a proprietary interest in new parent it is not contemplated that new parent will issue any stock to employees as compensation in connection with the ipo shares issued pursuant to the contribution or the primary shares sold pursuant to the ipo any of the assets acquired in connection with the proposed transaction except for dispositions made in the ordinary course of business parent in the contribution were incurred in the ordinary course of llc 1’s business and are associated with the assets transferred or were otherwise incurred to fund i a distribution on date a to its investors as a return on their initial investment and ii acquisitions unrelated to the proposed transaction undertaken to grow the business new parent has no current plan or intention to sell or otherwise dispose_of the liabilities of llc assumed within the meaning of sec_357 by new new parent has no plan or intention to reacquire any of the new parent g h f i l j k no transferor will receive securities or other_property in the proposed new parent is not under the jurisdiction of a court in a title_11_or_similar_case the primary offering and secondary offering will end when the underwriters plr-119735-07 transaction and the only consideration other than new parent stock to be received will be the assumption within the meaning of sec_357 of the liabilities of llc in the contribution within the meaning of sec_368 complete the sale of all of the depository shares representing shares of new parent common_stock received by the depository from holdings and new parent including any depository shares in respect of the underwriters’ exercise of the over-allotment option the deposit agreement pursuant to which the depository shares are issued will provide that each depository share represents a fraction of a primary share and a fraction of a secondary share the ratio of secondary shares sold in the ipo to primary shares sold in the ipo will not exceed ratio b no stock will be issued to holdings for services rendered to or for the benefit of new parent in connection with the proposed transaction and no stock will be issued for indebtedness of new parent that is not evidenced by a security or for interest on indebtedness of new parent which accrued on or after the beginning of the transferor’s holding_period for the debt investment house parent described in sec_306 the adjusted_basis and fair_market_value of the assets to be transferred by each transferor to new parent in the proposed transaction will be equal to or exceed the sum of the liabilities to be assumed by new parent within the meaning of sec_357 or to which the transferred assets are subject consummation of the proposed transaction transferor to new parent in the proposed transaction will not exceed the fair_market_value of such assets immediately after the contribution transaction will occur under a plan agreed upon before the proposed transaction is consummated and in which the rights of the parties are defined the contribution is not the result of the solicitation by a promoter broker or the transferors will not retain any rights in the property transferred to new none of the stock issued by new parent is other than common_stock as the aggregate adjusted_basis of the assets to be transferred by each the transfers and exchanges made in connection with the proposed new parent will have positive net value both before and after the m p q n o s_r t z y x v u w new parent is not a personal_service_corporation within the meaning of the proceeds received in collection of any income items contributed to new new parent is not an investment_company within the meaning of sec_351 new parent will remain in existence and retain and except for dispositions in each transferor will receive shares of new parent stock approximately equal plr-119735-07 to the fair_market_value of the property transferred in exchange therefor the ordinary course of business use the property transferred to it in its trade_or_business each of the parties to the proposed transaction will otherwise pay their own expenses if any incurred in connection with the proposed transaction provided that new parent will pay legal and registration fees relating to the sec registration process and sec_1_351-1 sec_269a parent in the contribution will be included as ordinary_income in computing the taxable_income of new parent to the extent that any patents patent applications or technical know-how are contributed in the contribution holdings will transfer all substantial rights in such patents or patent applications within the meaning of sec_1235 within the meaning of sec_1253 in the franchises trademarks trade names or technical know-how being transferred if any will transfer all rights title and interests for each copyright in each medium of exploitation sec_351 with respect to the proposed transaction dd provided that the requested ruling is granted to treat the public participants as transferors of property to new parent to the extent of their purchase of primary shares holdings and the public participants ie the transferors will in the aggregate own stock in new parent representing control as defined in sec_368 immediately after the consummation of the ipo nor will be created in connection with the contribution contribution and the ipo will occur pursuant to a single_plan the steps of which will occur on the same day or within close proximity to each other and the exercise if any of the over-allotment option is expected to occur within days of the consummation of the ipo bb to the extent that any copyrights are contributed in the contribution holdings ee no indebtedness will exist between holdings and new parent at the time of cc holdings and new parent will comply with all reporting requirements under aa holdings will not retain any significant_power_right_or_continuing_interest to the best knowledge and belief of management of holdings the ff plr-119735-07 rulings no gain_or_loss will be recognized by the holdings by reason of the provided that the number of primary shares that new parent will offer for sec_304 and not sec_351 and not so much of sec_357 and sec_358 as relates to based on the information and representations submitted we rule as follows with respect to the proposed transaction sale in the ipo will not be less than c of the total number of shares that holdings will offer for sale in the ipo ie that the ratio of secondary shares to primary shares is no greater than ratio b the public participants to the extent of their purchase of primary shares in the ipo will be transferors of property to new parent within the meaning of sec_351 of the code contribution excluding the liabilities sec_351 sec_351 will apply to the acquisition by new parent from holdings of that portion of stock deemed exchanged for liabilities of holdings assumed by new parent attributable to the stock of sub sec_304 the acquisition by new parent from holdings of the portion of the stock of sub1 deemed exchanged for liabilities of holdings assumed by new parent attributable to the stock of sub will be treated as a distribution in redemption of a corresponding portion of new parent stock holdings and new parent will be treated in the same manner as if holdings had transferred the portion of the stock of sub so acquired to new parent in exchange for a corresponding portion of new parent stock in a transaction to which sec_351 applies and then new parent had redeemed the corresponding portion of stock it was treated as issuing sec_304 the deemed redemption distribution will constitute a dividend to the extent of the earnings_and_profits of new parent and sub the balance of the deemed redemption distribution if any will reduce holdings’ basis in the new parent stock sec_301 the remaining balance of the deemed redemption distribution if any will treated as gain from the sale_or_exchange of property sec_301 by holdings pursuant to the contribution will be the same as the basis of the property exchanged by holdings for the new parent shares decreased by the corresponding amount of liabilities assumed by new parent in the exchange and increased by the corresponding amount of gain or dividend if any pursuant to sec_358 and sec_358 the holding_period of the new parent shares received by holdings will include the holding_period of the assets so transferred by holdings provided that such transferred assets were capital assets on the date of the exchange sec_1223 no gain_or_loss will be recognized by new parent upon the receipt of property from the transferors in exchange for new parent stock as described above sec_1032 except as provided in ruling the basis in the new parent shares received the holding_period of the assets received in the contribution will in the hands the basis in the property received by new parent pursuant to the proposed plr-119735-07 transaction will be the same as it would be in the hands of the transferors sec_362 of the new parent include the holding_period during which such assets were held by holdings sec_1223 shares measured by the difference between the basis of the secondary shares sold and the amount of cash received in the secondary offering less any applicable underwriting discounts and commissions sec_1001 holdings will recognize gain_or_loss if any on the sale of the secondary caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any proposed transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the in accordance with the power_of_attorney on file with this office a copy of this letter a copy of this letter must be attached to any income_tax return to which it is relevant code provides that it may not be used or cited as precedent alternatively taxpayers filing their returns electronically must satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling is being sent to your authorized representatives cc _lewis k brickates______ lewis k brickates chief branch associate chief_counsel corporate sincerely
